Exhibit 10.6

 

[Month, Year] Award

 

COMMON STOCK UNIT AGREEMENT

under the

SUNOCO, INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN II

 

This Common Stock Unit Agreement (the “Agreement”), entered into as of
                     (the “Agreement Date”), by and between Sunoco, Inc.
(“Sunoco”) and                     , an employee of the Sunoco or one of its
Affiliates (the “Participant”);

 

W I T N E S S E T H:

 

WHEREAS, in order to make certain awards to key employees of Sunoco and its
Affiliates, Sunoco maintains the Sunoco, Inc. Long-Term Performance Enhancement
Plan II (the “Plan”), approved by shareholders at the Sunoco’s 2001 Annual
Meeting; and

 

WHEREAS, the Plan is administered by a Committee (the “Committee”) appointed by
Sunoco’s Board of Directors and consisting of at least two (2) members of such
Board, each of whom meets the applicable requirements of Section 16 of the
Securities Exchange Act of 1934, as amended, and Section 162(m) of the Internal
Revenue Code; and

 

WHEREAS, the Committee has determined to grant to Participant, pursuant to the
terms and conditions of the Plan, an award (the “Award”) of Common Stock Units
(“CSUs”), representing rights to receive shares of Common Stock which are
subject to a risk of forfeiture by the Participant, with the payout of such CSUs
being conditioned upon the Participant’s continued employment with Sunoco or one
of its Affiliates through the end of a three-year vesting period; and

 

WHEREAS, the Participant has determined to accept such Award;

 

NOW, THEREFORE, Sunoco and the Participant each, intending to be legally bound
hereby, agree as follows:

 

ARTICLE I

AWARD OF COMMON STOCK UNITS

 

1.1 Identifying Provisions. For purposes of this Agreement, the following terms
shall have the following respective meanings:

 

(a)

 

Participant

   :        ___________________________________________________________

(b)

 

Date of Grant

   :        ___________________________________________________________

(c)

 

Number of CSUs

   :        ___________________________________________________________

(d)

 

Vesting Period

   :        ___________________________________________________________

 

Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.



--------------------------------------------------------------------------------

1.2 Award of CSUs. Subject to the terms and conditions of the Plan and this
Agreement, the Participant is hereby granted the number of CSUs set forth herein
at Section 1.1.

 

1.3 Dividend Equivalents. The Participant shall be entitled to receive payment
from Sunoco in an amount equal to each cash dividend (“Dividend Equivalent”)
payable subsequent to the Date of Grant, just as though such Participant, on the
applicable record date for payment of such dividend, had been the holder of
record of shares of Common Stock equal to the actual number of CSUs, if any,
earned and received by the Participant at the end of the Vesting Period. Sunoco
shall establish a bookkeeping methodology to account for the Dividend
Equivalents to be credited to the Participant. The Dividend Equivalents will not
bear interest.

 

1.4 Payment of CSUs and Related Dividend Equivalents.

 

  (a) Full payout of the Award is conditioned only upon the Participant’s
continued employment with Sunoco or one of its Affiliates throughout the
three-year Vesting Period beginning on                      and ending on
                    . The full Award shall become vested and payable, if the
Participant is employed by Sunoco or one of its Affiliates at such time. Actual
payment in respect of the earned CSUs and the earned Dividend Equivalent Account
shall be made to the Participant within ninety (90) days after the Vesting
Period for such CSUs has ended.

 

  (1) Payment in respect of CSUs earned. Except as provided by Section 1.5
hereof, all payment for CSUs earned shall be made in shares of Common Stock. The
number of shares paid shall be equal to the number of CSUs earned.

 

  (2) Payment of Related Earned Dividend Equivalents. The Participant will be
entitled to receive from Sunoco at the end of the Vesting Period, cash payment
in respect of the related Dividend Equivalents earned.

 

Applicable federal, state and local taxes shall be withheld in accordance with
Section 2.6 hereof.

 

  (b) Notwithstanding the foregoing, and at the discretion of the Committee, any
Participant subject to the minimum stock ownership guidelines (established from
time to time by the Committee or Sunoco), but failing to meet the ownership
requirement applicable to the Participant within the prescribed period may
receive a number of shares of Common Stock upon payment of the Common Stock
Units, subject to the following restrictions which will remain in place until
compliance with such ownership guidelines is attained:

 

  (1) The number of shares subject to the restrictions will be equal to the
total number of Common Stock Units being paid out, minus the number of shares of
Common Stock used to pay applicable federal, state and local withholding tax on
the total payment of such Common Stock Units.

 

  (2) Other than transfers to family members or trusts that are permitted in
accordance with the applicable stock ownership guidelines, and that will not
result in a reduction in the level of ownership attributable to the Participant
under such guidelines, the Participant shall be prohibited from effecting the
sale, exchange, transfer, pledge, hypothecation, gift or other disposition of
such shares of Common Stock until the earlier of:

 

  (i) attainment of compliance with applicable stock ownership guidelines;

 

2



--------------------------------------------------------------------------------

  (ii) the Participant’s death, retirement, or permanent disability (as
determined by the Committee); or

 

  (iii) occurrence of the Participant’s Employment Termination Date, for any
reason other than Just Cause.

 

  (3) The restrictions will apply to any new, additional, or different
securities the Participant may become entitled to receive with respect to such
shares by virtue of a stock split or stock dividend or any other change in the
corporate or capital structure of Sunoco.

 

  (c) Until the restrictions described in Section 1.5(b) above lapse, the shares
will be held in “book-entry form” and appropriate notation of these restrictions
will be maintained in the records of Sunoco’s transfer agent and registrar. Any
share certificate representing such shares will bear a conspicuous legend
evidencing these restrictions, and Sunoco may require the Participant to deposit
the share certificate with Sunoco or its agent, endorsed in blank or accompanied
by a duly executed irrevocable stock power or other instrument of transfer.

 

1.5 Change in Control.

 

  (a) Form of Payment of CSUs. In the event of a Change in Control of Sunoco,
all the Participant’s CSUs outstanding as of the Change in Control shall be
payable to the Participant in cash or stock, as determined by the Committee
prior to the Change in Control, as follows:

 

  (1) if the Participant is to receive stock, the Participant will receive
shares of Common Stock equal in number to the total number of CSUs granted to
the Participant; or

 

  (2) if the Participant is to receive cash, the Participant will be paid an
amount in cash equal to the number of CSUs outstanding multiplied by the greater
of:

 

  (i) the highest price per share of Common Stock paid in connection with any
Change in Control during the period from the sixtieth (60th) calendar day
immediately prior to the Change in Control through the ninetieth (90th) calendar
day following the Change in Control; and

 

  (ii) the highest trading price per share of Common Stock reflected in the
consolidated trading tables of The Wall Street Journal (presently the New York
Stock Exchange Composite Transactions quotations) during the 60-day period
immediately prior to the Change in Control.

 

Such amount will be reduced by the applicable federal, state and local
withholding taxes due, as provided in Section 2.6 hereof.

 

  (b) Timing of Payment.

 

  (1) CSUs:

 

The cash or stock, as the case may be, shall be paid out to the Participant no
later than ninety (90) days following the date of occurrence of such Change in
Control (the “CSU Payout Date”), regardless of whether the applicable Vesting
Period has expired.

 

3



--------------------------------------------------------------------------------

  (2) DIVIDEND EQUIVALENTS:

 

On or before the CSU Payout Date, the Participant will be paid an amount in cash
equal to the value of the Dividend Equivalent amounts, if any, credited to the
Participant immediately preceding the Change in Control.

 

  (c) Eligibility for Payout. Payout of CSUs and the related earned Dividend
Equivalents shall be made to each Participant:

 

  (1) who is employed by Sunoco or one of its Affiliates on the CSU Payout Date;
or

 

  (2) whose employment relationship with Sunoco or one of its Affiliates is
terminated:

 

  (i) as a result of any Qualifying Termination prior to the CSU Payout Date; or

 

  (ii) as a result of either of the following, prior to the CSU Payout Date:

 

(A) death; or

 

(B) permanent disability or retirement (as each is determined by the Committee).

 

1.6 Termination of Employment.

 

  (a) Death, Disability or Retirement. The Committee has determined that no
portion of the Participant’s CSUs and related Dividend Equivalents shall be
forfeited as a result of the occurrence, prior to the end of the Vesting Period,
of either of the following:

 

  (1) the death of the Participant; or

 

  (2) the termination of the Participant’s employment with Sunoco or one of its
Affiliates by reason of retirement or permanent disability (as each is
determined by the Committee).

 

Instead, the Participant’s CSUs and related Dividend Equivalents shall remain
and be paid out as though the Participant had continued in the employment of
Sunoco or one of its Affiliates through the end of the applicable Vesting
Period.

 

  (b) Other Termination of Employment. Upon termination of the Participant’s
employment with Sunoco or one of its Affiliates prior to the end of the Vesting
Period (except as provided in Sections 1.5 and 1.6(a) above, or as determined by
the Committee), the Participant shall forfeit 100% of such Participant’s CSUs,
together with the related Dividend Equivalents, and the Participant shall not be
entitled to receive any Common Stock or any payment of any Dividend Equivalents.

 

ARTICLE II

GENERAL PROVISIONS

 

2.1 Non-Assignability. The CSUs and the related earned Dividend Equivalents
covered by this Agreement shall not be assignable or transferable by the
Participant, except by will or the laws of descent and distribution, unless
otherwise provided by the Committee. During the life of the Participant, the
CSUs and the related Dividend Equivalents covered by this Agreement shall be
payable only to the Participant or the guardian or legal representative of such
Participant, unless the Committee provides otherwise.

 

4



--------------------------------------------------------------------------------

2.2 Heirs and Successors. This Agreement shall be binding upon and inure to the
benefit of, Sunoco and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of Sunoco’s assets and business. In the event of the
Participant’s death prior to payment of the CSUs and/or the related Dividend
Equivalents, payment may be made to the estate of the Participant to the extent
such payment is otherwise permitted by this Agreement. Subject to the terms of
the Plan, any benefits distributable to the Participant under this Agreement
that are not paid at the time of the Participant’s death shall be paid at the
time and in the form determined in accordance with the provisions of this
Agreement and the Plan, to the legal representative or representatives of the
estate of the Participant.

 

2.3 No Right of Continued Employment; Effect of Disaffiliation. The receipt of
this award does not give the Participant, and nothing in the Plan or in this
Agreement shall confer upon the Participant, any right to continue in the
employment of Sunoco or any of its Affiliates, or to continue to be nominated or
serve on the Board of Directors. Nothing in the Plan or in this Agreement shall
affect any right which Sunoco or any of its Affiliates may have to terminate the
employment of the Participant. The payment of earned CSUs, and the related
Dividend Equivalents, under this Agreement shall not give Sunoco or any of its
Affiliates any right to the continued services of the Participant for any
period. Upon the sale or other disposition of an Affiliate by Sunoco, with the
Participant remaining employed by such former Affiliate, the Participant shall
be deemed, for all purposes under the Plan, to have terminated the Participant’s
employment relationship with Sunoco and its remaining Affiliates.

 

2.4 Rights as a Shareholder. Neither the Participant nor any other person shall
be entitled to the privileges of stock ownership, or otherwise have any rights
as a shareholder, by reason of the award of CSUs covered by this Agreement or
any shares issuable in respect of such CSUs, unless and until such shares have
been validly issued to such Participant or such other person as fully paid
shares.

 

2.5 Registration of Shares. Notwithstanding any other provision of this
Agreement, the CSUs shall not be or become payable in whole or in part unless a
registration statement with respect to the shares of Common Stock subject
thereto has been filed with the Securities and Exchange Commission and has
become effective.

 

2.6 Tax Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes.

 

  (a) Payment in Cash. Cash payments in respect of any earned CSUs, and/or the
related Dividend Equivalents, shall be made net of any applicable federal,
state, or local withholding taxes.

 

  (b) Payment in Stock. Immediately prior to the payment of any shares of Common
Stock to Participant in respect of earned CSUs, the Participant shall remit an
amount sufficient to satisfy any Federal, state and/or local withholding tax due
on the receipt of such Common Stock. At the election of the Participant, and
subject to such rules as may be established by the Committee, such withholding
obligations may be satisfied through the surrender of shares of Common Stock
(otherwise payable to Participant in respect of such earned CSUs) having a
value, as of the date of such earned CSUs first became payable, sufficient to
satisfy the applicable tax obligation.

 

2.7 Adjustments. In the event of any change in the outstanding Common Stock
reason of a stock dividend or distribution, recapitalization, merger,
consolidation, split-up, combination, exchange of shares or the like, the
Committee may appropriately adjust

 

5



--------------------------------------------------------------------------------

the number of shares of Common Stock which may be issued under the Plan, the
number of shares of Common Stock payable with respect to the Award, and/or any
other CSUs previously granted under the Plan, and any and all other matters
deemed appropriate by the Committee.

 

2.8 Leaves of Absence. The Committee shall make such rules, regulations and
determinations as it deems appropriate under the Plan in respect of any leave of
absence taken by the Participant. Without limiting the generality of the
foregoing, the Committee shall be entitled to determine:

 

  (a) whether or not any such leave of absence shall constitute a termination of
employment within the meaning of the Plan; and

 

  (b) the impact, if any, of any such leave of absence on any prior awards made
to the Participant under the Plan.

 

2.9 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.

 

2.10 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of the CSU
award covered by this Agreement and the terms and conditions of the Plan under
which such CSUs are granted, the provisions in the Plan shall govern and
prevail. The CSUs, the related Dividend Equivalents and this Agreement are each
subject in all respects to, and Sunoco and the Participant each hereby agree to
be bound by, all of the terms and conditions of the Plan, as the same may have
been amended from time to time in accordance with its terms; provided, however,
that no such amendment shall deprive the Participant, without such Participant’s
consent, of any rights earned or otherwise due to Participant hereunder.

 

2.11 Amendment. This Agreement shall not be amended or modified except by an
instrument in writing executed by both parties to this Agreement, without the
consent of any other person, as of the effective date of such amendment.

 

2.12 Captions. The captions at the beginning of each of the numbered Sections
and Articles herein are for reference purposes only and will have no legal force
or effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

 

2.13 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF
THIS INSTRUMENT SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE
WITH THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL
LAW, WHICH SHALL GOVERN.

 

6



--------------------------------------------------------------------------------

2.14 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to Sunoco shall be deemed to have been duly given or made
upon actual receipt by Sunoco. Such communications shall be addressed and
directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

(a) if to the Sunoco:

   SUNOCO, INC.      Compensation Committee of the Board of Directors      Ten
Penn Center      1801 Market Street      Philadelphia, Pennsylvania, 19103-1699
     Attention: Corporate Secretary

(b) if to the Participant:

   to the address for Participant as it appears on Sunoco’s records.

 

2.15 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

 

2.16 Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

SUNOCO, INC.

By:

 

 

--------------------------------------------------------------------------------

    for the Compensation Committee of the Board of Directors

By:

 

 

--------------------------------------------------------------------------------

   

Participant

 

7